      Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 1 of 6


 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     ELLIOT R. PETERS - # 158708
 3   epeters@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 4   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 5   ngoldberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                     Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                     DECLARATION OF NICHOLAS S.
                                                   GOLDBERG IN SUPPORT OF
15             v.                                  DEFENDANT’S MOTIONS IN LIMINE
                                                   NOS. 1-13
16   CHRISTOPHER LISCHEWSKI,
                                                   Date:      August 27, 2019
17                  Defendant.                     Time:      2:30 p.m.
                                                   Dept.      Courtroom 5 – 17th Floor
18                                                 Judge:     Hon. Edward M. Chen

19                                                 Date Filed: May 16, 2018
20                                                 Trial Date: November 4, 2019

21

22

23
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28

                         DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF
                              DEFENDANT’S MOTIONS IN LIMINE Nos. 1-13
                                      Case No. 3:18-cr-00203-EMC
     1336753
      Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 2 of 6


 1             I, NICHOLAS S. GOLDBERG, declare as follows:

 2             1.      I am an attorney licensed to practice law in the State of California and am a partner

 3   in the law firm of Keker, Van Nest & Peters LLP, counsel for Defendant Christopher Lischewski

 4   in the above-captioned action. I make this declaration in support of Mr. Lischewski’s Motions in

 5   Limine No. 1-13.

 6             2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the

 7   Government’s Exhibit List Disclosure, sent to counsel for Mr. Lischewski on July 9, 2019.

 8             3.      Attached hereto as Exhibit 2 is a true and correct copy of

 9                                                                                  The document is

10   produced with Bates stamp BBDOJ-000134030-39 and is dated September 11, 2010.

11             4.      Attached hereto as Exhibit 3 is a true and correct copy of a document titled

12                                        The document is produced with Bates stamp NFI1-0013610-20

13   and is dated March 15, 2010.

14             5.      Attached hereto as Exhibit 4 is a true and correct copy of an email chain involving

15   Jill Irvin, Dave Melbourne, Mary Hansan and others regarding

16                  The email is produced with Bates stamp BBDOJ-001194076-77 and is dated March

17   11-12, 2010.

18             6.      Attached hereto as Exhibit 5 is a true and correct copy of an email from Dave

19   Melbourne to Mary Hansan, copying others, regarding

20                             The email is produced with Bates stamp BBDOJ-000253470-78 and is

21   dated March 19, 2010.

22             7.      Attached hereto as Exhibit 6 is a true and correct copy of a letter from Micah L.

23   Rubbo to Elliot Peters, dated April 26, 2019, with the Government’s Amended Local Rule 16-

24   1(c)(3) Disclosure.

25             8.      Attached hereto as Exhibit 7 is a true and correct copy of relevant excerpts from

26

27

28
                                                         1
                           DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF
                                DEFENDANT’S MOTIONS IN LIMINE Nos. 1-13
                                        Case No. 3:18-cr-00203-EMC
     1336753
      Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 3 of 6


 1             9.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts from

 2                                                                                                The

 3   document is produced with Bates stamp TUNA-DOJ-000003018.

 4             10.   Attached hereto as Exhibit 9 is a true and correct copy of excerpts from

 5                                                                                               This

 6   document is produced with Bates stamp TUNA-DOJ-000003065, 70-71.

 7             11.   Attached hereto as Exhibit 10 is a true and correct copy of an email from Joseph

 8   Berry to Dave Melbourne regarding                                                   This email is

 9   produced with Bates stamp BBDOJ-001063682-84 and is dated October 15, 2010.

10             12.   Attached hereto as Exhibit 11 is a true and correct copy of a document titled

11                                      The document is produced with Bates stamp COSI-000002192-

12   223 and is dated April 18, 2012.

13             13.   Attached hereto as Exhibit 12 is a true and correct copy of excerpts from

14

15             14.   Attached hereto as Exhibit 13 is a true and correct copy of excerpts from

16

17             15.   Attached hereto as Exhibit 14 is a true and correct copy of an email from Chris

18   Lischewski to Douglas Hines and others regarding                   The email is produced with

19   Bates stamp BBDOJ-000572068-69 and is dated November 29, 2007.

20             16.   Attached hereto as Exhibit 15 is a true and correct copy of an email from Joseph

21   Berry to Daniel Gerlach regarding                 The email is produced with Bates stamp

22   BBDOJ-000299454-60 and is dated December 6, 2007.

23             17.   Attached hereto as Exhibit 16 is a true and correct copy of an email from Shue

24   Wing Chan to Thiraphong Chansiri and others regarding                        The email is

25   produced with Bates stamp COSI-DOJ-000351359-60 and is dated January 28, 2008.

26             18.   Attached hereto as Exhibit 17 is a true and correct copy of an email from David

27   Burt to Daniel Gerlach regarding                         The email is produced with Bates stamp

28   BBDOJ-000310889-91 and is dated March 17, 2008.
                                                      2
                         DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF
                              DEFENDANT’S MOTIONS IN LIMINE Nos. 1-13
                                      Case No. 3:18-cr-00203-EMC
     1336753
      Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 4 of 6


 1             19.   Attached hereto as Exhibit 18 is a true and correct copy of excerpts from

 2                                                                                      The document

 3   is produced with Bates stamp TUNA-DOJ-000003276-77.

 4             20.   Attached hereto as Exhibit 19 is a true and correct copy of an article by Marty

 5   Graham, Tuna companies to pay $3.3 million to settle skimping claims, Reuters, dated August 3,

 6   2012.

 7             21.   Attached hereto as Exhibit 20 is a true and correct copy of an article by Tom

 8   Seaman, Amid lawsuits, US tuna brands make new push for drained weight stand, Undercurrent

 9   News, dated February 24, 2016.

10             22.   Attached hereto as Exhibit 21 is a true and correct copy of an email from Steve

11   Hodge to Kenneth Worsham regarding                    The email is produced with Bates stamp

12   BBDOJ-000042133 and is dated August 6, 2012.

13             23.   Attached hereto as Exhibit 22 is a true and correct copy of excerpts from

14                                                                                      The document

15   is produced with the Bates stamp TUNA-DOJ-000003330.

16             24.   Attached hereto as Exhibit 23 is a true and correct copy of an email from David

17   Roszmann to Shue Wing Chan regarding                                                     The email

18   is produced with Bates stamp COSI-DOJ-000000374 and is dated May 29, 2014.

19             25.   Attached hereto as Exhibit 24 is a true and correct copy of an email from David

20   Roszmann to Chris Lischewski regarding                       This email is produced with Bates

21   stamp COSI-DOJ-000000076 and is dated June 2, 2014.

22             26.   Attached hereto as Exhibit 25 is a true and correct copy of an email from David

23   Roszmann to Chris Lischewski regarding                           The email is produced with Bates

24   stamp COSI-DOJ-000000132 and is dated July 21, 2014.

25             27.   Attached hereto as Exhibit 26 is a true and correct copy of excerpts from

26

27

28
                                                      3
                         DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF
                              DEFENDANT’S MOTIONS IN LIMINE Nos. 1-13
                                      Case No. 3:18-cr-00203-EMC
     1336753
Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 5 of 6
      Case 3:18-cr-00203-EMC Document 218 Filed 07/23/19 Page 6 of 6


 1             35.    Attached hereto as Exhibit 34 is a true and correct copy of an excerpt from the

 2   Deposition of Shue Wing Chan taken in the In Re: Packaged Seafood Products Antitrust

 3   Litigation, No. 3:15-md-2670-JLS-MDD (S.D. Cal., Dec. 10, 2018). The document is produced

 4   with Bates stamp COSI-DOJ-000436099-100.

 5

 6             I declare under penalty of perjury under the laws of the United States of America that the

 7   foregoing is true and correct and that this declaration was executed on July 23, 2019, in San

 8   Francisco, California.

 9

10                                                  NICHOLAS S. GOLDBERG
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        5
                           DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF
                                DEFENDANT’S MOTIONS IN LIMINE Nos. 1-13
                                        Case No. 3:18-cr-00203-EMC
     1336753
